Rosenberry, J.
The principal claim made here is that the evidence is not sufficient to sustain the verdict of the jury finding the defendant guilty of having in his possession privately manufactured distilled liquor. We are not called upon to consider and determine the true relation of the defendant Joseph to the business conducted at the place described. In the evidence there are many circumstances which point to the fact that it was really his business and that carrying the business on in the name of William was merely a subterfuge; but be that as it may, it is undisputed that Joseph had possession of the premises as agent of William; that as such agent he was in possession of the liquor seized by the officers seems to be beyond dispute. This case is clearly distinguishable from Schwartz v. State, 192 Wis. 414, 212 N. W. 664. In that case the defendant knew nothing of the possession by his brother of liquor upon the person of his brother or that liquor had been brought upon the premises. Here the exact opposite is the fact. The defendant could hardly stay in the room, as he admitted he did at times, without knowing what was'there. He was in possession of the premises and likewise in possession of the illicit liquor. An agent cannot knowingly have lawful possession of illicit privately manufactured distilled liquor for his principal. It may be in the possession of both. The evidence amply sustains the verdict.
It is also contended that the second floor, where part of the liquor was found, was no pajrt of the licensed premises. The description was the north, half of lot number 30, original town village of Highland, Iowa county, Wisconsin. There was no attempt to exclude any part of the premises from the license. The testimony of William Paulus, the licensee, was *535that the second story was used as a storeroom. This contention is clearly untenable.
It appears that Joseph Paulus, the defendant, had been previously convicted of an offense under the Severson act, and upon the trial the district attorney made a persistent and unlawyerlike effort to drag this fact out and emphasize it before the jury. The court said: “It is highly improper. It is not to be considered as evidence that he is guilty of the charge that is made against him here at all. Do not repeat anything of that kind, Mr. Knudson.” The district attorney, not satisfied, made a further attempt, but objection was promptly sustained by the court. We have had occasion a number of times recently to comment upon the misconduct of prosecuting officers. Trials should be free from improper conduct of this kind. It is quite clear in this case that the conduct does not warrant a reversal of the judgment. Where it is persisted in, however, as in this case, it should be dealt with promptly and severely by the trial court. The records of this court should not be cluttered up with matters of this kind, and prosecuting officers should be given to understand promptly that they subject themselves to discipline by what is clearly an intentional departure from a proper course of conduct.
By the Court. — Judgment affirmed.